UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

EDUARDO HERNANDEZ,

Plaintiff, 21 Civ. 177 (PAE) (ILC)
Ye
ORDER
UZZAL EXPRESS PIZZERIA INC. & MOHAMMED
UZZAL,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

On January 8, 2021, plaintiff filed the Complaint in this action. Dkt. 1. Defendant
Mohammed Uzzal was served on January 15, 2021. Dkt. 8. Defendant Uzaal Express Pizzeria
Inc. was served on January 20, 2021. Dkt. 9, On February 5, 2021, defendants filed an answer.
Dkt. 12, On March 24, 2021, defendants filed an amended answer. Dkt. 18. On May 5, 2021,
counsel for the defendants filed a motion to stay the action for 60 days and to be relieved as
counsel due to a conflict of interest. Dkt 21. On May 6, 2021, United States Magistrate Judge
James L, Cott granted the motion to stay for 60 days to give defendants time to secure new
counsel. Dkt. 22. Judge Cott explained that “defendant Uzzal Express Pizzeria, Inc., as a
corporate party, must appear by new counsel, as a corporation must, by law, be represented by
counsel.” /d. (citing Hounddog Prods., LLC v. Empire Film Grp., Inc., 767 F. Supp. 2d 480, 486
(S.D.N.Y. 2011) (“It is well settled that corporations can only appear in court through an
attorney, and may not proceed pro se.”’)).

No new attorney has since appeared for the defendants. Nor has any progress since been
made in the case. The plaintiff is directed to seek a default as to Uzaal Express Pizzeria Inc.

given that no attorney has appeared for the corporate defendant. Plaintiffis hereby ordered to

 
request a Certificate of Default from the Clerk of Court by July 22, 2021, and to file a Motion for
Default Judgment in accordance with this Court’s Individual Rules by no later than July 30,

2021,

SO ORDERED. p at A) C oye thy

PAUL A. ENGELMAYER
United States District Judge

 

Dated: July 15, 2021
New York, New York
